Exhibit 10.31

 

 

For Bank Use Only

 

Reviewed by

 

 

 

 

 

Due  May 31, 2004

 

 

 

Customer #  0013592421

 

Loan #  34

 

INSTALLMENT OR SINGLE PAYMENT NOTE

 

$1,500,00.00

 

 

NOVEMBER 25, 2003

 

FOR VALUE RECEIVED, the undersigned borrower (the “Borrower”), promises to pay
to the order of U.S. BANK N.A. (the “Bank”), the principal sum of ONE MILLION
FIVE HUNDRED THOUSAND AND NO/100 Dollars ($ 1,500,00.00) the “Loan Amount”).

 

1.               Terms for Advance(s).  [Choose One:]s

 

o           Single Advance.

 

ý            Multiple Advances. Prior to MAY 31, 2004 or the earlier termination
hereof, the Borrower may obtain advances from the Bank under this Note in an
aggregate amount not exceeding the Loan Amount.  Although this Note is expressed
as payable in the full Loan Amount, the Borrower will be obligated to pay only
the amounts actually disbursed hereunder, together with accrued interest on the
outstanding balance at the rates and on the dates specified therein and such
other charges provided for herein.

 

2.               Interest.

The unpaid principal balance will bear interest at an annual rate equal to the
prime rate announced by the Bank.

 

The interest rate hereunder will be adjusted each time that the prime rate
changes.

 

 

3.               Payment Schedule.

Interest is payable beginning DECEMBER 31, 2003, and on the same date of each
CONSECUTIVE month thereafter (except that if a given month does not have such a
date, the last day of such month), plus a final interest payment with the final
payment of principal.

 

Principal is payable on MAY 31, 2004.

 

 

4.               Closing Fee.  o  If checked here, the Borrower will pay the
Bank a one-time closing fee of $ n/a contemporaneously with execution of this
Note. This fee is in addition to all other fees, expenses and other amounts due
hereunder.

 

5.               Late Payment Fee.  Subject to applicable law, if any payment is
not made on or before its due date, the Bank may collect a delinquency charge of
5.00% of the unpaid amount. Collection of the late payment fee shall not be
deemed to be a waiver of the Bank’s right to declare a default hereunder.

 

6.               Calculation of Interest.  Interest will be computed for the
actual number of days principal is unpaid, using a daily factor obtained by
dividing the stated interest rate by 360.

 

7.               Default Interest Rate.  Notwithstanding any provision of this
Note to the contrary, upon any default or at any time during the continuation
thereof (including failure to pay upon maturity), the Bank may, at its option
and subject to applicable law, increase the interest rate on this Note to a rate
of 5% per annum plus the interest rate otherwise payable hereunder.
Notwithstanding the foregoing and subject to applicable law, upon the occurrence
of a default by the Borrower or any guarantor involving bankruptcy, insolvency,
receivership proceedings or an assignment for the benefit of creditors, the
interest rate on this Note shall automatically increase to a rate of 5% per
annum plus the rate otherwise payable hereunder.

 

8.               Maximum Rate.  In no event will the interest rate hereunder
exceed that permitted by applicable law.  If any interest or other charge is
finally determined by a court of competent jurisdiction to exceed the maximum
amount permitted by law, the interest or charge shall be reduced to the maximum
permitted by law, and the Bank may credit any excess amount previously collected
against the balance due or refund the amount to the Borrower.

 

1

--------------------------------------------------------------------------------


 

9.               Additional Terms.

 

 

10.         Financial Information.  The Borrower will (i) maintain accounting
records in accordance with generally recognized and accepted principles of
accounting consistently applied throughout the accounting periods involved; (ii)
provide the Bank with such information concerning its business affairs and
financial condition (including insurance coverage) as the Bank may reasonably
request; and (iii) without request, provide the Bank with annual financial
statements prepared by an accounting firm acceptable to the Bank within 120 days
of the end of each fiscal year.

 

11.         Credit Balances; Setoff.   As additional security for the payment of
the obligations described in this Note or any document securing or related to
the loan evidenced by this Note (collectively the “Loan Documents”) and any
other obligations of the Borrower to the Bank of any nature whatsoever
(collectively the “Obligations”), the Borrower hereby grants to the Bank a
security interest in, a lien on and an express contractual right to set off
against all depository account balances, cash and any other property of the
Borrower now or hereafter in the possession of the Bank and the right to refuse
to allow withdrawals from any account (collectively “Setoff”).  The Bank may, at
any time upon the occurrence of a default hereunder (notwithstanding any notice
requirements or grace/cure periods under this or other agreements between the
Borrower and the Bank) Setoff against the Obligations whether or not the
Obligations (including future installments) are then due or have been
accelerated, all without any advance or contemporaneous notice or demand of any
kind to the Borrower, such notice and demand being expressly waived.

 

12.         Advances and Paying Procedure.  The Bank is authorized and directed
to credit any of the Borrower’s accounts with the Bank (or to the account the
Borrower designates in writing) for all loans made hereunder, and the Bank is
authorized to debit such account or any other account of the Borrower with the
Bank for the amount of any principal, interest or expenses due under the Note or
other amount due hereunder on the due date with respect thereto.  Payments due
under the Note and other Loan Documents will be made in lawful money of the
United States.  All payments may be applied by the Bank to principal, interest
and other amounts due under the Loan Documents in any order which the Bank
elects.  If, upon any request by the Borrower to the Bank to issue a wire
transfer, there is an inconsistency between the name of the recipient of the
wire and its identification number as specified by the Borrower, the Bank may,
without liability, transmit the payment via wire based solely upon the
identification number.

 

13.         Defaults.  Notwithstanding any cure periods described below, the
Borrower shall immediately notify the Bank in writing when the Borrower obtains
knowledge of the occurrence of any default specified below.  Regardless of
whether the Borrower has given the required notice, the occurrence of one or
more of the following shall constitute a default:

(a)          Nonpayment.  The Borrower shall fail to pay (i) any interest due on
this Note or any fees, charges, costs or expenses under the Loan Documents by 5
days after the same becomes due; or (ii) any principal amount of this Note when
due.

(b)         Nonperformance.  The Borrower or any guarantor of the Borrower’s
Obligations to the Bank (“Guarantor”) shall fail to perform or observe any
agreement, term, provision, condition, or covenant (other than a default
occurring under (a), (c), (d), (e), (f) or (g) of this paragraph 13) required to
be performed or observed by the Borrower or any Guarantor hereunder or under any
other Loan Document or other agreement with or in favor of the Bank.

(c)          Misrepresentation.  Any financial information, statement,
certificate, representation or warranty given to the Bank by the Borrower or any
Guarantor (or any of their representatives) in connection with entering into
this Note or the other Loan Documents and/or any borrowing thereunder, or
required to be furnished under the terms thereof, shall prove untrue or
misleading in any material respect (as determined by the Bank in the exercise of
its judgment) as of the time when given.

(d)         Default on Other Obligations.  The Borrower or any Guarantor shall
be in default under the terms of any loan agreement, promissory note, lease,
conditional sale contract or other agreement, document or instrument evidencing,
governing or securing any indebtedness owing by the Borrower or any Guarantor to
the Bank or any indebtedness in excess of $10,000 owing by the Borrower to any
third party, and the period of grace, if any, to cure said default shall have
passed.

(e)          Judgments.  Any judgment shall be obtained against the Borrower or
any Guarantor which, together with all other outstanding unsatisfied judgments
against the Borrower (or such Guarantor), shall exceed the sum of $10,000 and
shall remain unvacated, unbonded or unstayed for a period of 30 days following
the date of entry thereof.

(f)            Inability to Perform; Bankruptcy/Insolvency.  (i) The Borrower or
any Guarantor shall die or cease to exist; or (ii) any Guarantor shall attempt
to revoke any guaranty of the Obligations described herein, or any guaranty
becomes unenforceable in whole or in part for any reason; or (iii) any
bankruptcy, insolvency or receivership proceedings, or an assignment for the
benefit of creditors, shall be commenced under any Federal or state law by or
against the Borrower or any Guarantor; or (iv) the Borrower or any Guarantor
shall become the subject of any out-of-court settlement with its creditors; or
(v) the Borrower or any Guarantor is unable or admits in writing its inability
to pay its debts as they mature; or (vi) if the Borrower is a limited liability
company, any member thereof shall withdraw or otherwise become disassociated
from the Borrower.

(g)         Adverse Change; Insecurity.  (i) There is a material adverse change
in the business, properties, financial condition or affairs of the Borrower or
any Guarantor, or in any collateral securing the Obligations; or (ii) the Bank
in good faith deems itself insecure.

 

14.         Termination of Loans; Additional Bank Rights.  Upon the occurrence
of any of the events identified in paragraph 13, the Bank may at any time
(notwithstanding any notice requirements or grace/cure periods under this or
other agreements between the Borrower

 

2

--------------------------------------------------------------------------------


 

and the Bank) (i) immediately terminate its obligation, if any, to make
additional loans to the Borrower; (ii) Setoff; and/or (iii) take such other
steps to protect or preserve the Bank’s interest in any collateral, including
without limitation, notifying account debtors to make payments directly to the
Bank, advancing funds to protect any collateral and insuring collateral at the
Borrower’s expense; all without demand or notice of any kind, all of which are
hereby waived.

 

15.         Acceleration of Obligations.  Upon the occurrence of any of the
events identified in paragraph 13(a) through 13(e) and 13(g), and the passage of
any applicable cure periods, the Bank may at any time thereafter, by written
notice to the Borrower, declare the unpaid principal balance of any Obligations,
together with the interest accrued thereon and other amounts accrued hereunder
and under the other Loan Documents, to be immediately due and payable; and the
unpaid balance shall thereupon be due and payable, all without presentation,
demand, protest or further notice of any kind, all of which are hereby waived,
and notwithstanding anything to the contrary contained herein or in any of the
other Loan Documents.  Upon the occurrence of any event under paragraph 13(f),
the unpaid principal balance of any Obligations, together with all interest
accrued thereon and other amounts accrued hereunder and under the other Loan
Documents, shall thereupon be immediately due and payable, all without
presentation, demand, protest or notice of any kind, all of which are hereby
waived, and notwithstanding anything to the contrary contained herein or in any
of the other Loan Documents. Nothing contained in paragraph 13 or 14 or this
paragraph shall limit the Bank’s right to Setoff as provided in this Note.

 

16.         Collateral.  This Note is secured by any and all security interests,
pledges, mortgages or liens now or hereafter in existence granted to the Bank to
secure indebtedness of the Borrower to the Bank (unless prohibited by law),
including, without limitation, as described in the following documents:
COLLATERAL PLEDGE AGREEMENT DATED NOVEMBER 25, 2003

 

17.         Guaranties.  This Note is guarantied by each and every guaranty now
or hereafter in existence guarantying the indebtedness of the Borrower to the
Bank (except for any guaranty expressly limited by its terms to a specific
separate obligation of Borrower to the Bank) including, without limitation, the
following: N/A

 

 

18.         Additional Bank Rights.  Without affecting the liability of any
Borrower, endorser, surety or guarantor, the Bank may, without notice, renew or
extend the time for payment, accept partial payments, release or impair any
collateral security for the payment of this Note, or agree not to sue any party
liable on it.

 

19.         Warranties.  The Borrower makes the following warranties: (A) This
Note and the other Loan Documents are the legal, valid and binding obligations
of the Borrower, enforceable against the Borrower in accordance with their
terms. (B) The execution, delivery and performance of this Note and all other
Loan Documents to which the Borrower is a party (i) are within the borrower’s
power; (ii) have been duly authorized by all appropriate entity action; (iii) do
not require the approval of any governmental agency; and (iv) will not violate
any law, agreement or restriction by which the Borrower is bound. (C) If the
Borrower is not an individual, the Borrower is validly existing and in good
standing under the laws of its state of organization, has all requisite power
and authority and possesses all licenses necessary to conduct its business and
own its properties.

 

20.         Waivers; Relationship to Other Documents.  All Borrowers, endorsers,
sureties and guarantors waive presentment, protest, demand, and notice of
dishonor. No delay on the part of the Bank in exercising any right, power or
privilege hereunder or under any of the other Loan Documents will operate as a
waiver thereof, nor will any single or partial exercise of any right, power or
privilege hereunder preclude other or further exercise thereof or the exercise
of any other right, power or privilege. The warranties, covenants and other
obligations of the Borrower (and rights and remedies of the Bank) in this Note
and all related documents are intended to be cumulative and to supplement each
other.

 

21.         Expenses and Attorneys’ Fees.  Upon demand, the Borrower will
immediately reimburse the Bank and any participant in the Obligations
(“Participant”) for all attorneys’ fees and all other costs, fees and
out-of-pocket disbursements incurred by the Bank or any Participant in
connection with the preparation, execution, delivery, administration, defense
and enforcement of this Note or any of the other Loan Documents, including
attorneys’ fees and all other costs and fees (a) incurred before or after
commencement of litigation or at trial, on appeal or in any other proceeding,
(b) incurred in any bankruptcy proceeding and (c) related to any waivers or
amendments with respect thereto (examples of costs and fees include but are not
limited to fees and costs for: filing, perfecting or confirming the priority of
the Bank’s lien, title searches or insurance, appraisals, environmental audits
and other reviews related to the Borrower, any collateral or the loans, if
requested by the Bank).  The Borrower will also reimburse the Bank and any
Participant for all costs of collection before and after judgment, and the costs
of preservation and/or liquidation of any collateral.

 

22.         Applicable Law and Jurisdiction; Interpretation; Joint Liability;
Severability. This Note and all other Loan Documents shall be governed by and
interpreted in accordance with the internal laws of the State of OREGON, except
to the extent superseded by Federal law.  Invalidity of any provisions of this
Note shall not affect any other provision.  THE BORROWER HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITUATED IN THE COUNTY OR
FEDERAL JURISDICTION OF THE BANK’S BRANCH WHERE THE LOAN WAS ORIGINATED, AND
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, WITH REGARD TO ANY ACTIONS,
CLAIMS, DISPUTES OR PROCEEDINGS RELATING TO THIS NOTE, THE COLLATERAL, ANY OTHER
LOAN DOCUMENT, OR ANY TRANSACTIONS ARISING THEREFROM, OR ENFORCEMENT AND/OR
INTERPRETATION OF ANY OF THE FOREGOING. Nothing herein shall affect the Bank’s
rights to serve process in any manner permitted by law, or limit the Bank’s
right to bring proceedings against the Borrower in the competent courts of any
other jurisdiction or jurisdictions.  This Note, the other Loan Documents and
any amendments hereto (regardless of when executed) will be deemed effective and
accepted only upon the Bank’s receipt of the executed originals thereof. If
there is more than one Borrower, the liability of the Borrowers shall be joint
and several, and the reference to “Borrower” shall be deemed to refer to all
Borrowers.  Invalidity of any provision of this Note shall not affect the
validity of any other provision.

 

3

--------------------------------------------------------------------------------


 

23.         Participations/Guarantors/Successors.  The Bank may, at its option,
sell all or any interests in the Note and other Loan Documents to other
financial institutions (the “Participant”), and in connection with such sales
(and thereafter) disclose any financial information the Bank may have concerning
the Borrower to any such Participant or potential Participant.  From time to
time, the Bank may, in its discretion and without obligation to the Borrower,
any Guarantor or any other third party, disclose information about the Borrower
and this loan to any Guarantor, surety or other accommodation party.  This
provision does not obligate the Bank to supply any information or release the
Borrower from its obligation to provide such information, and the Borrower
agrees to keep all Guarantors advised of its financial condition and other
matters which may be relevant to the Guarantors’ obligations to the Bank.  The
rights, options, powers and remedies granted in this Agreement and the other
Loan Documents will extend to the Bank and to its successors and assigns, will
be binding upon the Borrower and its successors and assigns and will be
applicable hereto and to all renewals and/or extensions hereof.

 

24.         Copies; Entire Agreement; Modification.  The Borrower hereby
acknowledges the receipt of a copy of this Note and all other Loan Documents. 
This Note is a “transferable record” as defined in applicable law relating to
electronic transactions.  Therefore, the holder of this Note may, on behalf of
Borrower, create a microfilm or optical disk or other electronic image of this
Note that is an authoritative copy as defined in such law.  The holder of this
Note may store the authoritative copy of such Note in its electronic form and
then destroy the paper original as part of the holder’s normal business
practices.  The holder, on its own behalf, may control and transfer such
authoritative copy as permitted by such law.

 

IMPORTANT: READ BEFORE SIGNING.  THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING, EXPRESSING CONSIDERATION AND
SIGNED BY THE PARTIES ARE ENFORCEABLE. NO OTHER TERMS OR ORAL PROMISES NOT
CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED. THE TERMS OF THIS
AGREEMENT MAY ONLY BE CHANGED BY ANOTHER WRITTEN AGREEMENT. THIS NOTICE SHALL
ALSO BE EFFECTIVE WITH RESPECT TO ALL OTHER CREDIT AGREEMENTS NOW IN EFFECT
BETWEEN BORROWER AND THE BANK.  A MODIFICATION OF ANY OTHER CREDIT AGREEMENTS
NOW IN EFFECT BETWEEN BORROWER AND THE BANK, WHICH OCCURS AFTER RECEIPT BY
BORROWER OF THIS NOTICE, MAY BE MADE ONLY BY ANOTHER WRITTEN INSTRUMENT.  ORAL
OR IMPLIED MODIFICATIONS TO SUCH CREDIT AGREEMENTS ARE NOT ENFORCEABLE AND
SHOULD NOT BE RELIED UPON.

 

25.         Waiver of Jury Trial.  THE BORROWER AND THE BANK HEREBY JOINTLY AND
SEVERALLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
RELATING TO ANY OF THE LOAN DOCUMENTS, THE OBLIGATIONS THEREUNDER, ANY
COLLATERAL SECURING THE OBLIGATIONS, OR ANY TRANSACTION ARISING THEREFROM OR
CONNECTED THERETO.  THE BORROWER AND THE BANK EACH REPRESENTS TO THE OTHER THAT
THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY GIVEN.

 

26.         Attachments. All documents attached hereto, including any
appendices, schedules, riders, and exhibits to this Installment or Single
Payment Note, are hereby expressly incorporated by reference.

 

 

(Individual Borrower)

 

BIOJECT MEDICAL TECHNOLOGIES INC.

 

 

Borrower Name (Organization)

 

 

 

 

 

a

OREGON Corporation

 

 

 

Borrower Name

N/A

 

By

 /s/ Michael A. Temple

 

 

 

 

 

Name and Title

MICHAEL A. TEMPLE, EXECUTIVE VICE PRESIDENT

 

 

 

 

 

By

 

 

 

 

Borrower Name

N/A

 

Name and Title

 

 

 

Borrower Address:

7620 SW BRIDGEPORT ROAD, PORTLAND, OR 97224

 

Borrower Telephone No.:

 

 

 

4

--------------------------------------------------------------------------------


 

CORPORATE RESOLUTION FOR BORROWING AND/OR PLEDGING ASSETS

 

BIOJECT MEDICAL TECHNOLOGIES INC.

 

NAME OF CORPORATION

 

WHEREAS, this corporation may enter into financial transactions or
accommodations with U.S. BANK N.A. (the “Bank”) from time to time;

 

NOW, THEREFORE, RESOLVED, that any 1 of the officers of this corporation denoted
below: [mark authorized officers]

 

o

Chairman of the Board

o

Treasurer

ý

Other:

EXECUTIVE VICE PRESIDENT

o

President

o

Secretary

o

Other:

 

o

Any Vice President

o

Any Assistant Treasurer

o

Other:

 

 

 

o

Any Assistant Secretary

o

Other:

 

 

is (are) authorized, on behalf of and in the name of this corporation, (a) to
borrow money from the time to time in such amounts as such officer(s) shall deem
advisable; (b) to make, execute, seal with the corporate seal, and deliver to
the Bank, from time to time, loan agreements, disbursing agreements, notes,
applications for letters of credit, and other evidence of or agreements
concerning such indebtedness, in such amounts with such maturities, at such
rates of interest, and upon such terms and conditions as said officer(s) shall
approve; (c) to pledge, assign, mortgage or otherwise grant a security interest
in any or all real property, fixtures, tangible or intangible personal property,
or any other assets of this corporation, to execute, seal with the corporate
seal, and deliver to the Bank such security agreements, chattel mortgages,
assignments, financing statements, real estate mortgages, deeds of trust, lease
or rental assignments, assignments of life insurance, agreements not to
encumber, or other agreements respecting any or all interests in real or
personal property now owned or hereafter acquired by this corporation as may be
requested by the Bank to secure any obligations of this corporation to the Bank
or to secure the obligations of a third party to the Bank, now existing or
hereafter arising, all upon such terms and conditions as said officer(s) shall
approve, and to perform such acts required of this corporation in such
agreements or otherwise to perfect such security interests; (d) to sell to the
Bank, with or without recourse, accounts, contract rights, general intangibles,
instruments, documents, chattel paper, equipment, inventory, insurance policies,
deposit accounts, rights in action or other personal property of this
corporation; (e) to endorse or assign and deliver such property to the Bank, and
from time to time to withdraw and make substitutions of such property, or to
sell such property to third persons and cause the proceeds of such sales to be
applied against the obligations of this corporation to the Bank; (f) to give
subordinations, guaranties or other financial accommodations to the Bank (it
being the judgment of the governing body of this corporation that any such
guaranties may reasonably be expected to benefit the corporation); and (g) to
endorse and deliver for discount with the Bank, notes, certificates of deposit,
bills of exchange, orders for the payment of money, chattel paper, commercial,
or other business paper, howsoever drawn, either belonging to or coming into the
possession of this corporation.  The signature(s) of said officer(s) appearing
on any of the foregoing instruments shall be conclusive evidence of (his/her)
(their) approval thereof.

 

FURTHER RESOLVED, that the authority granted to the officers of this corporation
shall continue in full force and effect, and said Bank may rely thereon in
dealing with such officers, unless and until written notice of any change in or
revocation of such authority shall be delivered to said Bank to the attention of
Commercial Loan Servicing by an officer or director of this corporation, and any
action taken by said officers and relied on by said Bank pursuant to the
authority granted herein prior to its receipt of such written notice shall be
fully and conclusively binding on this corporation.

 

FURTHER RESOLVED, that the actions of any officer of this corporation heretofore
taken in borrowing money from the Bank for and on behalf of this corporation,
and in securing such indebtedness in any manner authorized herein, and in
selling or assigning property of this corporation to the Bank with or without
recourse, and in discounting with the Bank commercial and other business paper,
be and the same hereby are in all respects ratified, confirmed and approved.

 

FURTHER RESOLVED, that in consideration of any loans or other financial
accommodation made by the Bank to this corporation, this corporation shall be
authorized to and shall assume full responsibility for and hold the Bank
harmless from any and all payments made or any other actions taken by the Bank
in reliance upon the signatures, including facsimiles thereof, of any person or
persons holding the offices of this corporation designated above regardless of
whether or not the use of the facsimile signature was unlawful or unauthorized
and regardless of by whom or by what means the purported signature or facsimile
signature may have been affixed to any instrument if such signatures reasonably
resemble the specimen or facsimile signatures as provided to the Bank, or for
refusing to honor any signatures not provided to the Bank; and that this
corporation agrees to indemnify the Bank against any and all claims, demands,
losses, costs, damages or expenses suffered or incurred by the Bank resulting
from or arising out of any such payment or other action.  The foregoing
indemnification shall be effective and may be enforced by the Bank upon delivery
to the Bank of a copy of this resolution certified by the Secretary, Assistant
Secretary or any other officer of this corporation.

 

FURTHER RESOLVED, that the Secretary, Assistant Secretary or any other officer
of this corporation is authorized and directed to certify to the Bank the
foregoing resolutions and that the provisions thereof are in conformity with the
Articles of Incorporation and By-Laws of this corporation and to certify to the
Bank the names of the persons now holding the offices referred to above and any
changes hereafter in the persons holding said offices together with specimens of
the signatures of such present and future officers.

 

FURTHER RESOLVED, that all prior resolutions of this corporation authorizing the
borrowing of money from the Bank and the securing thereof, be and they hereby
are rescinded and superseded as to all borrowings from the Bank and security
transactions with respect thereto effected after the date of adoption of these
resolutions.

 

--------------------------------------------------------------------------------


 

I HEREBY CERTIFY that I am the duly elected, qualified and acting Secretary (or
as otherwise designated below) and the custodian of the records of the
above-named corporation, a corporation organized and existing and in good
standing under the laws of the State of OREGON.  The foregoing resolutions (i)
are true and correct copies of the resolutions duly adopted in accordance with
law and the Charter or Articles or Certificate of Incorporation and By-Laws or
Code of Regulations, as applicable, of the corporation and that such resolutions
are now in full force and effect without modifications and are duly recorded in
the minute book of the corporation or (ii) are otherwise in conformity with
existing resolutions, the Charter or Articles or Certificate of Incorporation
and By-Laws or Code of Regulations, as applicable, of the corporation, and
permit the officers designated herein to undertake all the activities set forth
above.

 

I FURTHER CERTIFY that set forth below are the true titles, names and genuine
signatures of the duly elected or appointed, qualified and acting officers of
said corporation presently holding such offices who are authorized under the
foregoing resolutions:

 

Title

 

Name*

 

Signature*

 

 

 

 

Chairman of the Board

 

 

 

 

 

 

 

 

President

 

 

 

 

 

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

Assistant Treasurer

 

 

 

 

 

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

MICHAEL A. TEMPLE

 

 

Other

 

EXECUTIVE VICE PRESIDENT

 

/s/ Michael A. Temple

 

 

Name & Title

 

 

 

 

 

 

Other

 

 

 

 

 

 

Name & Title

 

 

 

 

 

 

 

Other

 

 

 

 

 

 

Name & Title

 

 

 

 

 

 

 

Other

 

 

 

 

 

 

Name & Title

 

 

 

 

I FURTHER CERTIFY that copies of the Charter or Articles or Certificate of
Incorporation and By-Laws or Code of Regulations, as applicable, of the
corporation which have heretofore been delivered to the Bank or which are
delivered herewith are true and correct copies and that such Charter or Articles
or Certificate and By-Laws or Code of Regulations, as applicable, are presently
in full force and effect.

 

IN WITNESS WHEREOF, I have affixed my name in my official capacity and have
caused the corporate seal of the corporation to be hereunto affixed
on                                             .

 

 

(CORPORATE SEAL)

 

 

 

 

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

Secretary

 

--------------------------------------------------------------------------------

* Only the names and signatures of officers who will act in transactions with
the Bank need be inserted.

 

--------------------------------------------------------------------------------


 

CORPORATE RESOLUTION FOR GUARANTY AND PLEDGE OF ASSETS

 

BIOJECT INC.

CORPORATE NAME OF GUARANTOR

 

WHEREAS, BIOJECT MEDICAL TECHNOLOGIES INC., a OREGON Corporation (the
“Borrower”) proposes to borrow from U.S. BANK N.A. (the “Bank”); and

 

WHEREAS, Bank has required as a condition of making such loans to Borrower that
this corporation guarantee payment of such borrowing and of all present and
future indebtedness, obligations and liabilities of Borrower to Bank; and

 

WHEREAS, this corporation is a parent corporation of the Borrower, does business
with Borrower, leases assets from the Borrower or will otherwise derive a direct
and substantial business benefit from the loans made to the Borrower by the
Bank, the governing body of this corporation has determined that the guarantee
of the Borrower’s obligations may reasonably be expected to benefit this
corporation, and it is in the best interests of this corporation that the
Borrower receive the loans from the Bank;

 

NOW, THEREFORE, RESOLVED, that any 1 of the officers of this corporation denoted
below: [mark authorized officers]

 

o

Chairman of the Board

o

Treasurer

ý

Other: EXECUTIVE VICE PRESIDENT

o

President

o

Secretary

o

Other:

o

Any Vice President

o

Any Assistant Treasurer

o

Other:

 

 

o

Any Assistant Secretary

o

Other:

 

is (are) authorized and directed for and on behalf of and in the name of this
corporation (a) to execute and deliver to the Bank a guaranty agreement pursuant
to which the due and punctual payment of all Borrower’s present and future
debts, obligations and liabilities to the Bank are guaranteed by this
corporation and containing such other provisions including without limitation,
waivers of notice, provisions releasing the Bank from any duties to perfect or
realize on any collateral, and all such other provisions as the Bank may require
and such officers approve; (b) to pledge, assign, mortgage or otherwise grant a
security interest in any or all real property, fixtures, tangible or intangible
personal property, or any other assets of this corporation, to execute, seal
with the corporate seal, and deliver to the Bank such security agreements,
chattel mortgages, assignments, financing statements, real estate mortgages,
deeds of trust, lease or rental assignments, assignments of life insurance,
agreements not to encumber or other agreements respecting any or all interests
in real or personal property now owned or hereafter acquired by this corporation
as may be requested by the Bank to secure any obligation of this corporation to
the Bank or of the Borrower to the Bank, now existing or hereafter arising
pursuant to such guaranty agreement or otherwise, all on such terms and
conditions as said officer(s) shall approve, and to perform such acts required
of this corporation in such agreements or otherwise to perfect such security
interests; (c) to sell to the Bank, with or without recourse, accounts, contract
rights, general intangibles, instruments, documents, chattel paper, equipment,
inventory, insurance policies, deposit accounts, rights in action or other
personal property of this corporation; (d) to endorse or assign and deliver such
property to the Bank, and from time to time to withdraw and make substitutions
of such property, or to sell such property to third persons and cause the
proceeds of such sales to be applied against the obligations of this corporation
to the Bank pursuant to the guaranty agreement or the obligations of the
Borrower to the Bank; and (e) to give subordinations, guaranties, or other
financial understandings to the Bank. The approval by such officer(s) shall be
conclusively evidenced by (his/her) (their) execution of any such instrument
described above.

 

FURTHER RESOLVED, that the authority granted to the officers of this corporation
shall continue in full force and effect, and said Bank may rely thereon in
dealing with such officers, unless and until written notice of any change in or
revocation of such authority shall be delivered to said Bank to the attention of
Commercial Loan Operations by an officer or director of this corporation, and
any action taken by said officers and relied on by said Bank pursuant to the
authority granted herein prior to its receipt of such written notice shall be
fully and conclusively binding on this corporation.

 

FURTHER RESOLVED, that the actions of any officer of this corporation heretofore
taken in guarantying the indebtedness of the Borrower to the Bank for and on
behalf of this corporation, and in securing such guaranty in any manner
authorized herein, and in selling or assigning property of this corporation to
the Bank with or without recourse, be and the same hereby are in all respects
ratified, confirmed and approved.

 

FURTHER RESOLVED, that in consideration of any loans or other financial
accommodations made by the Bank to the Borrower or this corporation, this
corporation shall be authorized and shall assume full responsibility and hold
the Bank harmless from any and all payments made or any other actions taken by
the Bank in reliance upon the signatures, including facsimiles thereof, of any
person or persons holding the offices of this corporation designated above
regardless of whether or not the use of the facsimile signature was unlawful or
unauthorized and regardless of by whom or by what means the purported signature
or facsimile signature may have been affixed to any instrument if such
signatures reasonably resemble the specimen or facsimile signatures as provided
to the Bank or for refusing to honor any signatures not provided to the Bank;
and that this corporation agrees to indemnify the Bank against any and all
claims, demands, losses, costs, damages or expenses suffered or incurred by the
Bank resulting from or arising out of any such payment or other action. The
foregoing indemnification shall be effective and may be enforced by the Bank
upon delivery to the Bank of a copy of this resolution certified by the
Secretary, Assistant Secretary or any other officer of this corporation.

 

FURTHER RESOLVED, that the Secretary or Assistant Secretary or any other officer
of this corporation is authorized and directed to certify to the Bank the
foregoing resolutions and that the provisions thereof are in conformity with the
Articles of Incorporation or Bylaws of this corporation and to certify to the
Bank the names of the persons now holding the offices referred to above and any
changes hereafter in the persons holding said offices together with specimens of
the signatures of such present and future officers.

 

(CONTINUED ON REVERSE SIDE)

 

--------------------------------------------------------------------------------


 

I HEREBY CERTIFY that I am the duly elected, qualified and acting Secretary (or
as otherwise designated below) and the custodian of the records of the
above-named corporation, a corporation organized and existing and in good
standing under the laws of the State of OREGON. The foregoing resolutions (i)
are true and correct copies of the resolutions duly adopted in accordance with
law and the Charter or Articles or Certificate of Incorporation and By-Laws or
Code of Regulations, as applicable, of the corporation and that such resolutions
are now in full force and effect without modifications and are duly recorded in
the minute book of the corporation or (ii) are otherwise in conformity with
existing resolutions, the Charter or Articles or Certificate of Incorporation
and By-Laws or Code of Regulations, as applicable, of the corporation, and
permit the officers designated herein to undertake all the activities set forth
above.

 

I FURTHER CERTIFY that set forth below are the true titles, names and genuine
signatures of the duly elected or appointed, qualified and acting officers of
said corporation presently holding such offices who are authorized under the
foregoing resolutions:

 

Title

 


NAME*

 


SIGNATURE*

 

 

 

 

 

Chairman of the Board

 

 

 

 

 

 

 

 

 

President

 

 

 

 

 

 

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

Assistant Treasurer

 

 

 

 

 

 

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

 

MICHAEL A. TEMPLE

 

 

Other

 

EXECUTIVE VICE PRESIDENT

 

/s/ Michael A. Temple

 

 

 

Name & Title

 

 

 

 

 

 

 

Other

 

 

 

 

 

 

Name & Title

 

 

 

 

 

 

 

Other

 

 

 

 

 

 

Name & Title

 

 

 

 

 

 

 

Other

 

 

 

 

 

 

Name & Title

 

 

 

I FURTHER CERTIFY that copies of the Charter or Articles or Certificate of
Incorporation and Bylaws or Code of Regulations, as applicable, of the
corporation which have heretofore been delivered to the Bank or which are
delivered herewith are true and correct copies and that such Charter or Articles
or Certificate and Bylaws or Code of Regulations, as applicable, are presently
in full force and effect.

 

IN WITNESS WHEREOF, I have affixed my name in my official capacity and have
caused the corporate seal of the corporation to be hereunto affixed, on
                                                 .

 

 

 

(CORPORATE SEAL)

 

 

 

 

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

Secretary

 

--------------------------------------------------------------------------------

* Only the names and signatures of officers who will act in transactions with
the Bank need be inserted.

 

--------------------------------------------------------------------------------


 

COLLATERAL PLEDGE AGREEMENT

 

This Collateral Pledge Agreement (the “Agreement”) is made and entered into by
the undersigned borrower, guarantor and/or other obligor/pledgor (the “Debtor”)
in favor of U.S. BANK N. A. (the “Bank”) as of the date set forth on the last
page of this Agreement.

 

ARTICLE I -  COLLATERAL PLEDGE; SECURITY INTEREST; DEFINITIONS

 

1.1  Grant of Security Interest/Collateral Pledge.  In consideration of any
financial accommodation at any time granted by Bank to Debtor and/or BIOJECT
MEDICAL TECHNOLOGIES INC. (the “Borrower”) and to secure the Obligations (as
defined below) to Bank, Debtor hereby grants to Bank a security interest in and
collaterally assigns to Bank the Collateral (defined below).  The intent of the
parties hereto is that the Collateral secures all Obligations of Debtor and
Borrower to Bank, whether or not such Obligations exist under this Agreement or
any other agreements between Debtor and Bank (or Borrower and Bank), whether now
or hereafter existing, including, without limitation, any note, any loan or
security agreement, any lease, any mortgage, any deed of trust, any pledge of an
interest in real or personal property, any guaranty, any letter of credit or
banker’s acceptance, and any other agreement for services, financial
accommodations or credit extended by Bank to Debtor and/or Borrower even though
not specifically enumerated herein (together and individually, the “Loan
Documents”).

 

1.2  “Collateral”  means all of the following property whether now owned or
existing or hereafter acquired by Debtor (or by Debtor with spouse): investment
property (including any securities entitlements and/or securities accounts held
by Debtor); securities; certificates of deposit; instruments; notes; deposit
accounts; monies; any other property in the possession of Bank or under the
control of Bank (including any property held by a securities intermediary; or
held by third parties as possessory agent for Bank) now or hereafter; letter of
credit rights; all general intangibles related thereto; all renewals thereof,
substitutions therefor; and all proceeds and supporting obligations thereof
(such as stock splits, interest, dividends, profits and monies).

 

ý If box is checked, a further description of the Collateral continues on
Exhibit A hereto.

 

1.3  “Obligations”  means all Debtor’s and Borrower’s debts (except for consumer
credit if Debtor or Borrower is a natural person), liabilities, obligations,
covenants, warranties and duties to Bank (plus its affiliates including any
credit card debt, but specifically excluding any type of consumer credit),
whether now or hereafter existing or incurred, whether liquidated or
unliquidated, whether absolute or contingent, whether arising out of the Loan
Documents or otherwise, and all other debts and obligations due Bank under any
lease, agricultural, real estate or other financing transaction and regardless
of whether such financing is related in time or type to the financing provided
at the time of grant of this security interest, and regardless of whether such
Obligations arise out of existing or future credit granted by Bank to any
Debtor, to any Borrower, to any Debtor or any Borrower and others, to others
guaranteed, endorsed or otherwise secured by any Debtor or any Borrower, or to
any debtor-in-possession or other successor-in-interestof any Debtor or any
Borrower and includes principal, interest, fees, expenses and charges relating
to any of the foregoing.

 

1.4  Other Definitions.  Unless otherwise defined, the terms set forth in this
Agreement shall have the meanings set forth in the Uniform Commercial Code as
adopted in the Loan Documents and as amended from time to time.  The defined
terms hereunder shall be interpreted in a manner most favorable to Bank.

 

ARTICLE II - WARRANTIES AND COVENANTS

 

In addition to all other warranties, representations and covenants in the Loan
Documents which are expressly incorporated herein (except those dealing solely
with Borrower described in the Loan Documents, if Debtor and Borrower are
different entities) as part of this Agreement and while any part of the credit
granted Debtor or Borrower under the Loan Documents is available or any
Obligations of Debtor or Borrower to Bank are unpaid or outstanding, Debtor
continuously warrants and agrees as follows:

 

2.1  Debtor’s Name, Location; Notice of Location Changes.  Except as indicated
in the Article 9 Certificate executed by Debtor and made a part hereof, Debtor’s
name and organizational structure have remained the same during the past five
(5) years.  Debtor will continue to use only the name set forth with Debtor’s
signature unless Debtor gives Bank prior written notice of any change. 
Furthermore, Debtor shall not do business under another name nor use any trade
name without giving ten (10) days prior written notice to Bank.  Debtor will not
change its status or organizational structure without the prior written consent
of Bank.  Debtor will not change its location or registration (if Debtor is a
registered organization) to another state without prior written notice to Bank. 
The address appearing in the Article 9 Certificate is Debtor’s chief executive
office (or residence if Debtor is a sole proprietor).

 

2.2  Accuracy of Information/Verification.  All information, certificates and
statements given to Bank pursuant to this Agreement will be accurate and
complete when given.  Also, Bank may verify Collateral in any manner and Debtor
shall assist Bank in so doing.

 

2.3  Organization and Authority.  The execution, delivery and performance of
this Agreement and the other Loan Documents to which Debtor is a party: (i) are
within Debtor’s power; (ii) have been duly authorized by proper corporate,
partnership or limited liability company action (if applicable); (iii) do not
require the approval of any governmental agency, other entity or person; and
(iv) will not violate any law, agreement or restriction by which Debtor is
bound.  This Agreement is the legal, valid and binding obligation of Debtor, and
is enforceable against Debtor in accordance with its terms.

 

1

--------------------------------------------------------------------------------


 

2.4  Warranty of Title/Status of Collateral.  The Collateral is genuine and
Debtor has good title to the Collateral.  The Collateral which evidences or
constitutes third-party payment obligations to Debtor is fully enforceable in
accordance with its terms, and not subject to dispute, setoff, adverse claims,
defense, or adjustment by such third party (including any securities
intermediary or issuer) except as permitted in writing by Bank.  Debtor will
promptly provide Bank with written notice of anything that would impair the
ability of any third-party obligor as to the Collateral from making payment to
Debtor when due.  The Collateral is not subject to any restrictions on transfer
and/or disposition by Debtor or Bank.  Debtor acknowledges that the Collateral
constitutes “cash collateral” for purposes of 11 U.S.C. § 363.

 

2.5  Ownership; Maintenance of Collateral; Restriction on Liens and
Dispositions.  Debtor is the sole owner of the Collateral free of all liens,
claims, other encumbrances and security interests except as permitted in writing
by Bank.  Debtor will: (i) maintain the Collateral, and not permit its value to
be impaired; (ii) not permit waste, removal or loss of identity of the
Collateral; (iii) keep the Collateral free from all liens, adverse claims,
executions, attachments, claims, encumbrances and security interests (other than
Bank’s sole and paramount security interest and those interests permitted in
writing by Bank); (iv) defend the Collateral against all claims and legal
proceedings by persons other than Bank; (v) pay and discharge when due all
taxes, levies and other charges or fees which may be assessed against the
Collateral (except for payment of taxes contested by Debtor in good faith by
appropriate proceedings so long as no levy or lien has been imposed upon the
Collateral); (vi) not sell or transfer the Collateral to any party; (vii) not
permit the Collateral to be used or owned in violation of any applicable law,
regulation or policy of insurance; (viii) preserve Bank’s rights and security
interest in the Collateral against all other parties; and (ix) not make any
instructions or entitlement orders which are contrary to the terms of this
Agreement.  Debtor will promptly deliver to Bank a copy of any notices,
statements or communications received by Debtor regarding the Collateral.

 

2.6  Maintenance of Security Interest.  Debtor will take any action requested by
Bank to preserve the Collateral and to perfect, establish the priority of,
continue perfection and enforce Bank’s interest in the Collateral and Bank’s
rights under this Agreement (including the delivery of any stock or bond powers
and endorsements deemed necessary by Bank); and Debtor will pay all costs and
expenses related thereto.  Debtor shall also cooperate with Bank in obtaining
control (for purposes of perfection under the Uniform Commercial Code) of
Collateral consisting of deposit accounts, investment property, letter of credit
rights, electronic chattel paper and any other collateral where Bank may obtain
perfection through control.  Debtor hereby authorizes Bank to take any and all
actions described above and in place of Debtor with respect to the Collateral
and hereby ratifies any such actions Bank has taken prior to the date of this
Agreement and hereafter, which actions may include, without limitation, filing
UCC financing statements and obtaining or attempting to obtain control
agreements from holders of the Collateral.

 

2.7  Insurance.  Debtor will be responsible for maintaining insurance on the
Collateral covering such risks and with such insurers as is usual and customary;
and Bank will not be responsible for insuring the Collateral.

 

2.8  Delivery of Collateral; Proceeds

 

(a)  Except as permitted in writing by Bank, all proceeds of, substitutions for
and distributions regarding the Collateral received by Debtor will be held by
Debtor in express trust for Bank, will not be commingled with any other funds or
property of Debtor, and will be turned over to Bank in precisely the form
received (but endorsed by Debtor, if necessary) not later than the business day
following the day of their receipt by Debtor; and all proceeds of, substitutions
for and distributions relating to the Collateral will be held by Bank as
Collateral hereunder.

 

(b)  Notwithstanding the provisions of 2.8(a) above and absent a default
hereunder, Debtor may retain all regularly scheduled and/or announced cash
dividends or distributions paid to Debtor regarding the Collateral.

 

(c)  Debtor will immediately deliver in trust to Bank all original security
certificates, safekeeping receipts and all other evidence of ownership and /or
title to the Collateral (“Certificates”).  Furthermore, Debtor agrees to direct,
in writing, that all banks and entities holding or controlling any Certificates
promptly and directly transmit all such Certificates to Bank.

 

2.9  Possessory Agency Agreements; Control Agreements; Collateral in “Street
Name”.  Upon the request of Bank, Debtor will promptly obtain from any entity
holding or controlling any Collateral or Certificates such documents as Bank
deems necessary to evidence its security interest in and exclusive possession of
such Collateral and Certificates, including, without limitation, an exclusive
possessory agency agreement or control agreement satisfactory to Bank; or as to
any securities account(s) or security entitlement(s), nominate Bank as sole
entitlement holder with respect thereto. Debtor agrees that Bank has control
over all investment property pledged by Debtor and directs any securities
intermediary (including Bank) and/or issuer to comply with any instructions or
entitlement orders of Bank as to the Collateral without further consent of
Debtor.  In the event Bank also acts in the capacity of a securities
Intermediary with respect to the Collateral, this Agreement shall give Bank
“control” of the Collateral, as that term is defined in the Uniform Commercial
Code.  If any Collateral is not registered in Debtor’s legal name, Debtor will
furnish Bank with satisfactory written proof of Debtor’s bonafide ownership of
same.  Upon request of Bank, Debtor will have any Collateral registered in
Debtor’s legal name at Debtor’s expense.

 

2.10  Book-Entry Government Securities; U.S. Savings Bonds.  As to any item of
Collateral constituting a book-entry U.S. Government security held under the
“treasury direct” system or any U.S. savings bond, such items of Collateral will
not be deemed acceptable Collateral.

 

2.11  Tax Forms.  If requested by Bank, Debtor will complete and deliver to Bank
IRS Form W-9 (Payer’s Request for Taxpayer Identification Number), or any
successor form thereto, for each item of Collateral pledged to Bank and any
other informational tax filings required by federal and state taxing authorities
with regard to the Collateral.

 

2

--------------------------------------------------------------------------------


 

2.12  Minimum Collateral Coverage; Acceptable Collateral.  At all times, Debtor
will maintain with Bank acceptable Collateral having a market value (as
determined by Bank) equal to N/A% of the then outstanding principal amount of
the Obligations (the “Minimum Collateral Coverage”).  In the event Debtor fails
to maintain the Minimum Collateral Coverage, Debtor will deliver to Bank
additional acceptable Collateral necessary to restore the Minimum Collateral
Coverage upon five (5) business days prior written notice from Bank, or Bank may
declare Debtor in default hereunder.

 

2.13 Regulation U Forms.  If any Collateral is “margin stock” under Regulation U
of the Federal Reserve Board, Debtor will deliver to Bank a completed Form U-I
satisfactory to Bank upon request.

 

2.14 Holding Periods.  If any of the Collateral constituting a “security” under
any federal securities laws (“Securities Collateral”) does not qualify under SEC
Rule 144[k] as being held for two (2) years in the hands of Bank at any time,
such Securities Collateral will not be deemed to qualify as acceptable
Collateral hereunder unless agreed to in writing by Bank (and Bank may require
Debtor to provide Bank with Securities Collateral which will meet such
qualifications under SEC Rule 144[k]).  Debtor will promptly furnish to Bank
such information as Bank deems necessary to comply with federal and/or state
securities laws as to the holding and disposition of any Collateral, and to
determine the status of the Collateral under federal and/or state securities
laws (including, without limitation, an opinion of counsel as to the status of
the Collateral under federal and state securities laws); all in form
satisfactory to Bank and at Debtor’s expense.

 

ARTICLE III - RIGHTS AND DUTIES OF BANK

 

In addition to all other rights (including setoff) of Bank under the Loan
Documents which are expressly incorporated herein as a part of this Agreement,
the following provisions will also apply:

 

3.1 Authority to Perform for Debtor/Entitlement Holder.  To facilitate Bank’s
ability to preserve and dispose of the Collateral, Debtor unconditionally
appoints any officer of Bank as Debtor’s attorney-in-fact (coupled with an
interest and irrevocable while any Obligations remain unpaid) to do any of the
following upon default by Debtor hereunder (notwithstanding any notice
requirements or grace/cure periods under this or any other agreements between
Debtor and Bank): to file, endorse the name of Debtor on any Collateral,
financing statements, checks, drafts, money orders and insurance claims or
payments, and any documents needed to perfect, protect and/or realize upon
Bank’s interest in the Collateral; to nominate itself as entitlement holder as
to any or all of the Collateral; and to do all such other acts and things
necessary to carry out Debtor’s obligations under this Agreement and the other
Loan Documents.  All acts taken by Bank pursuant to the above-described
authority are hereby ratified and approved, and Bank will not be liable to
Debtor for any acts of commission or omission, nor for any errors of judgment or
mistakes in undertaking such actions except for Bank’s willful misconduct.  For
good and valuable consideration, Debtor agrees not to assert any claims against
any third-party (including any issuer or any securities intermediary) holding
Collateral for complying with Bank’s requests hereunder, and Debtor waives any
claims against such third parties for actions taken at the request of Bank.

 

3.2 Collateral Preservation.  Bank will use reasonable care as to any Collateral
in its physical possession but in determining such standard of reasonable care,
Debtor expressly acknowledges that Bank has no duty to: (i) insure the
Collateral against hazards; (ii) protect the Collateral from seizure, levy,
lien, claim or conversion by third parties, or acts of God; (iii) give to Debtor
any notices, account statements, proxies or communications received by Bank
regarding the Collateral; (iv) perfect or continue perfection of any security
interest in the Collateral in favor of Debtor; (v) inform Debtor of any decline
in the value of the Collateral or the existence of any option or elections with
respect to the Collateral; (vi) take any action to invest or manage the
Collateral; (vii) exercise, preserve or notify Debtor with respect to any
exchanges, puts, calls, redemptions, conversions, maturities, offers, tenders
and other rights or requirements regarding the Collateral or Debtor’s interest
therein; or (viii) sue or otherwise take action to preserve Debtor’s or Bank’s
interest in the Collateral.  Notwithstanding any failure by Bank to use
reasonable care in preserving the Collateral, Debtor agrees that Bank will not
be liable to Debtor for consequential or special damages arising from such
failure.  The foregoing also apply if Bank is deemed entitlement holder as to
any Collateral.

 

3.3 Setoff.  As additional security for the payment of the Obligations, Debtor
hereby grants to Bank a security interest in, a lien on and an express
contractual right to set off against all depository account balances, cash and
any other property of Debtor now or hereafter in the possession of Bank and the
right to refuse to allow withdrawals from any account (collectively “Setoff”). 
Bank may, at any time upon the occurrence of a default hereunder
(notwithstanding any notice requirements or grace/cure periods under this or
other agreements between Debtor or Borrower and Bank), Setoff against the
Obligations whether or not the Obligations (including future installments) are
then due or have been accelerated, all without any advance or contemporaneous
notice or demand of any kind to Debtor, such notice and demand being expressly
waived.

 

ARTICLE IV - DEFAULTS AND REMEDIES

 

4.1  Defaults.  Notwithstanding any cure periods described below, Debtor will
immediately notify Bank in writing when Debtor obtains knowledge of the
occurrence of any default specified in this Agreement or any of the other Loan
Documents.  A default shall occur hereunder if Debtor and/or Borrower fails to
comply with the terms of any Loan Documents (including this Agreement or any
guaranty by Debtor), a demand for payment is made under a demand loan, or any
other obligor fails to comply with the terms of any Loan Documents for which
Debtor has given Bank a guaranty or pledge.

 

4.2  Termination of Loans; Additional Bank Rights. Upon the occurrence of any of
the events identified in Section 4.1, Bank may at any time (notwithstanding any
notice requirements or grace/cure periods under this or other agreements between
Debtor or Borrower and Bank): (i) immediately terminate its obligation, if any,
to make additional loans to Debtor and/or Borrower; (ii) Setoff; and/or (iii)
take

 

3

--------------------------------------------------------------------------------


 

such other steps to protect or preserve Bank’s interest in the Collateral; all
without demand or further notice of any kind, all of which are hereby waived. 
In addition to Bank’s other rights, Debtor irrevocably appoints Bank as
attorney-in-fact, with full power of substitution and revocation, to exercise
Debtor’s rights to take any action respecting the Collateral or with regard to
any issuer or transfer agent of the Collateral thereof as fully as Debtor might
do.  This proxy remains effective so long as any of the Obligations are unpaid.

 

4.3  Acceleration of Obligations.  Upon the occurrence of an event of default as
provided in Section 4.1 above and the passage of any applicable cure periods,
Bank may at any time thereafter, by written notice to Debtor, declare the unpaid
principal balance of any Obligations, together with the interest accrued thereon
and other amounts accrued hereunder and under the other Loan Documents, to be
immediately due and payable; and the unpaid balance will thereupon be due and
payable, all without presentation, demand, protest or further notice of any
kind, all of which are hereby waived, and notwithstanding anything to the
contrary contained herein or in any of the other Loan Documents. 
Notwithstanding the above, to the extent any of the Obligations referred to
herein are payable upon demand, nothing herein will restrict nor negate the
demand nature of such Obligations.  Nothing contained in Article IV will limit
Bank’s right to Setoff as provided in Sections 3.3 and 4.2.

 

4.4  Remedies.  After maturity of any of the Obligations, or a default hereunder
or under any of the other Loan Documents, and without notice or demand of any
kind, Bank may: (i) transfer any of the Collateral into its name or that of its
nominee, or deem itself to be entitlement holder as to any Collateral without
notice to or consent of Debtor; (ii) in Debtor’s name or otherwise dispose of
and/or collect any Collateral by suit or otherwise; or surrender or exchange all
or any part of the Collateral; or compromise, extend, renew or modify any
obligation evidenced by the Collateral; (iii) exercise all of Debtor’s rights as
an entitlement holder and/or owner of the Collateral; (iv) dispose of the
Collateral as provided for herein and at law; and (v) notify any issuer,
transfer agent or securities intermediary, or holder of any Collateral or
Certificates of this pledge of the Collateral, and direct such issuer, transfer
agent or securities intermediary to comply with all instructions and entitlement
orders originated by Bank without further consent of Debtor, and/or deliver
directly in trust to Bank any Collateral, Certificates and subsequent shares of
stock, dividend payments or other distributions pertaining to the Collateral or
arising from Debtor’s ownership of the Collateral; and in each case Debtor
hereby unconditionally directs such parties to comply with Bank’s requests in
all respects.

 

4.5  Cumulative Remedies; Notice; Waiver. In addition to the remedies set forth
herein, Bank will have all other rights and remedies for default provided by the
Uniform Commercial Code, as well as any other applicable law, INCLUDING, WITHOUT
LIMITATION, THE RIGHT TO REPOSSESS AND DISPOSE OF THE COLLATERAL WITHOUT
JUDICIAL PROCESS.  The rights and remedies specified herein are cumulative and
are not exclusive of any rights or remedies which Bank would otherwise have. 
With respect to such rights and remedies:

 

(a)  Notice of Disposition. Written notice, when required by law, sent to any
address of Debtor in this Agreement or otherwise provided to Bank, at least five
(5) calendar days (counting the day of sending) before the date of a proposed
disposition of the Collateral will be deemed reasonable notice but less notice
may be reasonable under the circumstances;

 

(b)  Possession of Collateral/Commercial Reasonableness.  Bank shall not, at any
time, be obligated to either take or retain possession or control of the
Collateral.  With respect to Collateral in the possession or control of Bank,
Debtor and Bank agree that as a standard for determining commercial
reasonableness, (and in addition to the provisions of Section 3.2 above) Bank
need not liquidate, collect, sell or otherwise dispose of any of the Collateral
if Bank believes, in good faith, that disposition of the Collateral would not be
commercially reasonable, would subject Bank to third-party claims or liability,
would cause Bank to violate federal or state securities laws, that other
potential purchasers could be attracted or that a better price could be obtained
if Bank held the Collateral for up to 2 years.  Bank may sell Collateral without
giving any warranties and may specifically disclaim any warranties of title or
the like.  Furthermore, Bank may sell the Collateral on credit (and reduce the
Obligations only when payment is received from the buyer), at wholesale and/or
with or without an agent or broker; Bank need not register any securities
collateral under state or federal law; and Bank need not complete, process, or
otherwise prepare the Collateral prior to disposition.  If the purchaser fails
to pay for the Collateral, Bank may resell the Collateral and Debtor shall be
credited with the cash proceeds of the sale.  Bank may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

 

(c)  Waiver by Debtor.  Bank has no obligation and Debtor waives any obligation
to attempt to satisfy the Obligations by collecting the obligations from any
third parties and Bank may release, modify or waive any collateral provided by
any third party to secure any of the Obligations, all without affecting Bank’s
rights against Debtor.  Debtor further waives any obligation on the part of Bank
to marshal any assets in favor of Debtor or in payment of the Obligations. 
Notwithstanding any provisions in this Agreement or any other agreement between
Debtor and Bank, Debtor does not waive any statutory rights except to the extent
that the waiver thereof is permitted by law.

 

(d)  Waiver by Bank.  Bank may permit Debtor to attempt to remedy any default
without waiving its rights and remedies hereunder, and Bank may waive any
default without waiving any other subsequent or prior default by Debtor. 
Furthermore, delay on the part of Bank in exercising any right, power or
privilege hereunder or at law will not operate as a waiver thereof, nor will any
single or partial exercise of such right, power or privilege preclude other
exercise thereof or the exercise of any other right, power or privilege.  No
waiver or suspension will be deemed to have occurred unless Bank has expressly
agreed in writing to such waiver or suspension.

 

ARTICLE V - MISCELLANEOUS

 

5.1  Relationship to Other Documents.  The warranties, representations,
covenants and duties of Debtor (and the rights and remedies of Bank) that are
outlined in this Agreement and the other Loan Documents are intended to
supplement each other.  In the

 

4

--------------------------------------------------------------------------------


 

event of any inconsistencies between the terms in the Loan Documents and this
Agreement, all such inconsistencies will be construed so as to give Bank the
most favorable rights.  Furthermore, Debtor and Bank waive any presumption or
rule requiring construction of this Agreement against the drafter.

 

5.2  Notices.  Notice of any record shall be deemed delivered when the record
has been (a) deposited in the United States Mail, postage pre-paid, (b) received
by overnight delivery service, (c) received by telex, (d) received by telecopy,
(e) received through the internet, or (f) when personally delivered.

 

5.3  Nature of Liability/Successors.  The rights, powers and remedies granted in
this Agreement to Bank will extend to Bank’s successors, Participants (as
defined below) and assigns, and the provisions of this Agreement will be binding
upon Debtor and its successors and assigns.  All Debtors are jointly and
severally liable under this Agreement.

 

5.4  Expenses and Attorneys’ Fees.  Debtor will reimburse Bank and any
participant in the Loan Documents (the “Participant)’ for all fees and
out-of-pocket disbursements incurred by Bank and any Participant in connection
with: preparation of this Agreement; perfecting, establishing and confirming the
priority of Bank’s security interest in the Collateral; any confirmations,
audits or appraisals of Debtor’s business operations and the Collateral; the
amendment, administration, defense and enforcement of this Agreement or of any
of the other Loan Documents, and any waivers with respect thereto.  Debtor also
will reimburse Bank and any Participant for all costs of collection, including
all attorneys’ fees, before and after judgment, and all costs of preservation
and/or liquidation of the Collateral.

 

5.5  Applicable Law and Jurisdiction; Interpretation and Modification.  This
Agreement and all other Loan Documents will be governed by and interpreted in
accordance with the laws of the State of OREGON.  Invalidity of any provision of
this Agreement will not affect the validity of any other provision.  The
provisions of this Agreement and the other Loan Documents will not be altered,
amended or waived without the express written consent of Bank (and Debtor, when
appropriate).  DEBTOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE
OR FEDERAL COURT SITUATED IN THE COUNTY OR FEDERAL JURISDICTION OF BANK’S BRANCH
WHERE THE LOAN WAS ORIGINATED, AND WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, WITH REGARD TO ANY ACTIONS, CLAIMS, DISPUTES OR PROCEEDINGS RELATING
TO THIS AGREEMENT, THE COLLATERAL, ANY OTHER LOAN DOCUMENT, OR ANY TRANSACTIONS
ARISING THEREFROM, OR ENFORCEMENT AND/OR INTERPRETATION OF ANY OF THE
FOREGOING.  Nothing herein will affect Bank’s rights to serve process in any
manner permitted by law, or limit Bank’s right to bring proceedings against
Debtor in the competent courts of any other jurisdiction or jurisdictions.  This
Agreement and any amendments hereto (regardless of when executed) will be deemed
effective and accepted only at Bank’s main office, and only upon Bank’s receipt
of the executed originals thereof.

 

5.6  Copies; Entire Agreement; Modification.  Debtor hereby acknowledges the
receipt of a copy of this Agreement and the other Loan Documents.

 

IMPORTANT: READ BEFORE SIGNING.  THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING, EXPRESSING CONSIDERATION AND
SIGNED BY THE PARTIES ARE ENFORCEABLE.  NO OTHER TERMS OR ORAL PROMISES NOT
CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.  DEBTOR AND BANK MAY
CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.  THIS
NOTICE WILL ALSO BE EFFECTIVE WITH RESPECT TO ALL OTHER LOAN DOCUMENTS NOW IN
EFFECT BETWEEN DEBTOR AND/OR BORROWER AND BANK.  A MODIFICATION OF ANY OTHER
LOAN DOCUMENTS NOW IN EFFECT BETWEEN DEBTOR AND/OR BORROWER AND BANK, WHICH
OCCURS AFTER RECEIPT BY DEBTOR OF THIS NOTICE, MAY BE MADE ONLY BY ANOTHER
WRITTEN INSTRUMENT.  ORAL OR IMPLIED MODIFICATIONS TO SUCH LOAN DOCUMENTS ARE
NOT ENFORCEABLE AND SHOULD NOT BE RELIED UPON.

 

5.7  Waiver of Jury Trial.  DEBTOR AND BANK HEREBY JOINTLY AND SEVERALLY WAIVE
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING TO ANY
OF THE LOAN DOCUMENTS, THIS AGREEMENT, THE OBLIGATIONS THEREUNDER, THE
COLLATERAL OR ANY TRANSACTION ARISING THEREFROM OR CONNECTED THERETO.  DEBTOR
AND BANK EACH REPRESENTS TO THE OTHER THAT THIS WAIVER IS KNOWINGLY, WILLINGLY
AND VOLUNTARILY GIVEN.

 

5.8  Attachments.  All documents attached hereto, including any appendices,
schedules, riders, and exhibits to this Agreement, are hereby expressly
incorporated by reference.

 

 

[SIGNATURE(S) ON NEXT PAGE]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has/have executed this Collateral Pledge
Agreement as of NOVEMBER 25, 2003.

 

 

 

BIOJECT INC.

(INDIVIDUAL DEBTOR)

 

Debtor Name (Organization)

 

 

 

 

 

 

 

(Seal)

a

OREGON Corporation

 

 

 

Debtor Name

N/A

 

By

/s/ Michael A. Temple

 

 

 

 

 

Name and Title

MICHAEL A. TEMPLE, EXECUTIVE VICE PRESIDENT

 

(Seal)

 

 

 

By

 

Debtor Name

N/A

 

 

 

 

Name and Title

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DATED:  NOVEMBER 25, 2003

 

Description of Collateral
(CDs, Notes, Bonds, etc.)

 

Identification No./Renewal-Expiry Date

 

 

 

U.S. BANK N.A. MONEY CENTER

 

ACCOUNT  # 436000047

 

 

 

 

 

 

 

 

 

 

 

 

 

Attach copy of each certificate, safekeeping receipt, bond, stock certificate,
etc., identified above.

 

--------------------------------------------------------------------------------


 

LIMITED RECOURSE AGREEMENT

(Must be accompanied by Business Security Agreement,

Collateral Pledge Agreement or Mortgage/Deed of Trust)

 

1.  Pledge of Collateral.  For value received,  and to induce U.S. BANK N.A.
(the “Bank”) to extend credit or other financial accommodations now or in the
future to BIOJECT MEDICAL TECHNOLOGIES INC. (the “Borrower”), the undersigned
(the “Pledgor”) hereby unconditionally jointly and severally pledges the
collateral described below to secure payment of the Obligations (as hereinafter
defined).  Notwithstanding the provisions of any separate security agreement or
mortgage/deed of trust, the Bank may immediately exercise its rights to realize
upon the Collateral (as hereinafter defined) whenever the Obligations become
due, whether on demand, at maturity, by reason of acceleration or if the Pledgor
becomes the subject of any bankruptcy or insolvency proceeding, and whether or
not the Obligations are valid and enforceable against the Borrower.

 

As used herein, the term “Obligations” shall mean all loans, drafts, overdrafts,
checks, notes and all other debts, liabilities and obligations of every kind
owing by the Borrower to the Bank, whether direct or indirect, absolute or
contingent, liquidated or unliquidated whether of the same or a different nature
and whether existing now or in the future, including interest thereon; and all
costs, expenses and attorneys’ fees paid or incurred by the Bank at any time
before or after judgment in attempting to collect any of the foregoing, to
realize on any collateral securing any of the foregoing or this Agreement, and
to enforce this Agreement, whether such costs, expenses or fees are incurred
before or after commencement of litigation or at trial, on appeal, or in any
other proceeding.  The definition of “Obligations” also includes the amount of
any payments made to the Bank or another on behalf of the Borrower (including
payments resulting from liquidation of collateral) which are recovered from the
Bank by a trustee, receiver, creditor or other party pursuant to applicable
Federal or state law (the “Surrendered Payments”).  In the event that the Bank
makes any Surrendered Payments (including pursuant to a negotiated settlement),
the Surrendered Payments shall immediately be reinstated as Obligations,
regardless of whether the Bank has surrendered or canceled this Agreement prior
to returning the Surrendered Payments.

 

2.  Collateral Pledged.  To secure prompt payment of the Obligations, the
Pledgor hereby grants the Bank a mortgage/deed of trust and security interest in
the real estate, personal property and other collateral (the “Collateral”)
described in the collateral documents executed by the Pledgor in favor of the
Bank whether presently existing or executed in the future, including but not
limited to the following documents [check all that apply]:o Security Agreement ý
Collateral Pledge Agreement  o Mortgage/Deed of Trust o Other
                          (the “Collateral Documents”).

 

3.  No Personal Liability.  The Pledgor has no personal liability under this
Agreement, except as outlined in this paragraph.  In the event that the Bank is
entitled to proceed against the Pledgor under the terms of this Agreement, the
Bank’s sole recourse shall be against the Collateral, except to the extent that
the Bank suffers a loss or damage as a result of the willful misconduct of the
Pledgor, or the Pledgor’s failure to comply with the terms of this Agreement or
any Collateral Documents (collectively “Misconduct”).

 

4.  Consent to Bank Actions; No Discharge; Financial Condition.  The Pledgor
agrees that the Bank does not have to take any steps whatsoever to proceed
against the Borrower or any other pledgor, guarantor, surety or other collateral
for the Obligations either before or after proceeding against the Pledgor’s
Collateral; and the Pledgor waives any claim of marshalling of assets against
the Bank or any Collateral.  The Pledgor also agrees that the Bank may do or
refrain from doing any of the following without notice to, or the consent of,
the Pledgor, without reducing or discharging the Pledgor’s liability under this
Agreement:  (i) renew, amend, extend, waive or release any Obligations and/or
any documents related thereto, and make additional extensions of credit to the
Borrower; (ii) settle, modify, release, compromise or subordinate any
Obligation, any collateral securing any Obligation or this Agreement; (iii)
apply payments on the Obligations in any manner that the Bank elects; (iv) fail
or delay in perfecting (or to continue perfection of) any security interest,
mortgage/deed of trust or other lien on any collateral securing the Obligations
or this Agreement,  or to fail to protect the value or condition of any such
collateral; or (v) fail to advise the Pledgor of the Borrower’s financial
condition (the Pledgor specifically acknowledging that the Pledgor has examined
the Borrower’s books and financial condition to the extent Pledgor deems
necessary and that the Pledgor has not relied upon nor will rely upon
representations, if any, by the Bank as to the Borrower’s financial condition).

 

5.  Waivers.  The Pledgor expressly waives all rights of setoff and
counterclaims, as well as diligence in collection or prosecution, presentment,
demand of payment or performance, protest, notice of dishonor, nonpayment or
nonperformance of any Obligation.  The Pledgor also expressly waives notice of
acceptance of this Agreement, and the right to receive all other notices and
demands of any kind relating to the Obligations or this Agreement.  The Pledgor
agrees that any right of subrogation as to payment or enforcement of any
security interest securing the Obligations should not be enforceable by any
Pledgor until the Bank is paid in full.

 

1

--------------------------------------------------------------------------------


 

6.  Duration of Agreement; Revocation; Continuing Obligations.  This is a
continuing pledge and shall not be revoked by death, dissolution, merger,
bankruptcy, incompetency or insolvency of the Pledgor.  This Agreement shall
remain in full force and effect with respect to the Pledgor until the Bank
receives written notice from the Pledgor revoking this Agreement as to the
Pledgor.  In the event that this Agreement is revoked by the Pledgor, said
revocation shall have no effect on the continuing pledge of the Collateral to
secure unconditionally the prompt payment of all Obligations which are
contracted or incurred before the revocation becomes effective, including such
prior Obligations which are subsequently renewed, modified or extended after the
revocation becomes effective, as well as all extensions of credit made after
revocation pursuant to commitments made prior to such revocation.

 

7.  Acceleration of Obligations; Successors; Multiple Pledgors.  If the Pledgor
shall die, become the subject of any incompetency proceedings, become the
subject of any bankruptcy or insolvency proceedings, or fail to comply with the
terms of this Agreement, the Collateral Documents, or any related document, the
Bank shall have the immediate right to liquidate the Collateral to pay the
Obligations whether or not the Obligations are then due and payable by the
Borrower or any other third party.  This Agreement shall inure to the benefit of
the Bank, its successors and assigns and of the holder and owner of any of the
Obligations, and shall be binding on heirs, executors, administrators,
successors and assigns of the Pledgor.  If there is more than one Pledgor, the
liability of the Pledgors shall be joint and several, and the reference to the
“Pledgor” shall be deemed to refer to all Pledgors.

 

8.  Copies; Entire Agreement; Modification.  The Pledgor hereby acknowledges the
receipt of a copy of this Agreement.

 

IMPORTANT: READ BEFORE SIGNING.  THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING, EXPRESSING CONSIDERATION AND
SIGNED BY THE PARTIES ARE ENFORCEABLE. NO OTHER TERMS OR ORAL PROMISES NOT
CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.  THE TERMS OF THIS
AGREEMENT MAY ONLY BE CHANGED BY ANOTHER WRITTEN AGREEMENT.

 

9.  Governing Law; Jurisdiction. This Agreement shall be governed by the laws of
the State of OREGON, except to the extent superseded by Federal law. THE PLEDGOR
HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
SITUATED IN THE COUNTY OR FEDERAL JURISDICTION OF THE BANK’S BRANCH WHERE THE
LOAN WAS ORIGINATED, AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS,
WITH REGARD TO ANY ACTIONS, CLAIMS, DISPUTES, OR PROCEEDINGS RELATING TO THIS
AGREEMENT, THE COLLATERAL, ANY RELATED DOCUMENT, OR ANY TRANSACTIONS ARISING
THEREFROM, OR ENFORCEMENT AND/OR INTERPRETATION OF ANY OF THE FOREGOING. Nothing
herein shall affect the Bank’s right to serve process in any manner permitted by
law, or limit the Bank’s right to bring proceedings against the Pledgor in the
competent courts of any other jurisdiction or jurisdictions.

 

10.  Waiver of Jury Trial.  THE PLEDGOR AND THE BANK HEREBY JOINTLY AND
SEVERALLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, ALL DOCUMENTS RELATING TO THIS AGREEMENT, THE
OBLIGATIONS HEREUNDER OR ANY TRANSACTION ARISING HEREFROM OR CONNECTED HERETO. 
THE PLEDGOR AND THE BANK EACH REPRESENTS TO THE OTHER THAT THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY GIVEN.

 

Dated:

  NOVEMBER 25, 2003

 

 

 

 

 

 

 

 

 

BIOJECT INC.

 

 

Pledgor Name (Corporation or Partnership)

(Individual Pledgor)

 

 

 

 

 

 

 

(SEAL)

a

OREGON Corporation

 

 

 

 

Pledgor Name

N/A

 

By

/s/ Michael A. Temple

 

 

 

 

 

(SEAL)

Name and Title

MICHAEL A. TEMPLE, EXECUTIVE VICE PRESIDENT

 

 

 

 

Pledgor Name

N/A

 

By

 

 

 

 

 

 

 

Name and Title

 

 

2

--------------------------------------------------------------------------------